Citation Nr: 0516704	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for a service-connected anxiety disorder with post-
traumatic stress disorder (PTSD) symptoms.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.


FINDING OF FACT

The veteran's anxiety disorder with PTSD symptoms is 
manifested by social impairment due to moderate symptoms; it 
is not productive of occupational and social impairment with 
reduced reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability evaluation in excess of 30 percent for anxiety 
disorder with PTSD symptoms have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9411, 9440 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  These regulations 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2003.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.  The veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
January 2002 and September 2004.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Analysis

In an April 2003 rating decision, the RO awarded entitlement 
to service connection for anxiety disorder with PTSD symptoms 
and assigned a 30 percent disability rating effective July 
16, 2001, the date of the veteran's claim.

The veteran contends that he should be granted a disability 
rating of 50 percent as past and current events have caused 
his symptoms to escalate and he is severely impaired at work 
and in social relationships.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

At a January 2002 VA examination, the veteran complained of 
staying stressed out.  Since he had been fired from his 
police job in July 2001, he began having the same dreams that 
he used to have when he first returned from Vietnam.  When he 
first returned from Vietnam, between 1967 and 1971, he 
constantly had dreams that he was in a bunker and could not 
move as the enemy came up to him.  He would wake up in a 
sweat.  He stated that the dream was related to an event that 
took place where the enemy attacked at night and he was so 
scared, he could not move.  Many of his fellow soldiers were 
hurt and killed that night.  The veteran was also wounded.  
The dreams never stopped and would recur when he was under 
stress.  

On mental status examination, the examiner reported that the 
veteran was well developed, well nourished, well kept, and 
appeared his stated age.  He was alert, cooperative, and had 
good eye contact.  He showed no abnormal movements and his 
speech was spontaneous, with normal rate and tone.  He was 
circumstantial at times, but there was no evidence of 
psychotic symptoms.  The veteran reported feeling "down in 
the dumps", but prayer helped and he was able to deal with 
this feeling.  His affect was generally pleasant, appropriate 
and reactive.  He became tearful when describing the events 
in Vietnam and other stressors.  He denied having suicidal or 
homicidal ideas.  The veteran was oriented to place, person 
and time and his attention and registration was good.  
Abstraction and fund of knowledge were good and insight and 
judgment were intact.  The veteran was diagnosed as having 
anxiety disorder not otherwise specified with PTSD symptoms 
and had a Global Assessment of Functioning (GAF) rating of 
55.  

In September 2004, the veteran was afforded another 
examination.  The examiner reviewed the record and noted that 
there were no medical records relating to PTSD other than the 
January 2002 VA examination.  At the time of the examination, 
the veteran reported that his psychiatric symptoms had been 
chronic and severe since Vietnam.  He complained of PTSD 
dreams, the last being about two or three weeks before the 
examination and that they were more frequent when under 
pressure.  He stated that he did not sleep well and avoided 
thoughts and feelings associated with the trauma as well as 
activities and situations that aroused recollections of the 
trauma.  He denied having flashbacks, irritability, 
difficulty with temper, or recurrent and intrusive 
distressing recollections of the events in Vietnam.  He also 
stated that he felt neglected as far as being a veteran.  The 
veteran lived with his wife and three grandchildren.  He 
stated that he cared for his grandchildren and would take 
them around on their daily activities.  The veteran stated 
that he had a couple friends and would visit their houses 
sometimes.  The examiner noted that the veteran was 
unemployed due to a legal issue, he routinely cares for 
himself and his family, he fulfilled his family role, and his 
social and interpersonal relationships outside of his family 
were fairly limited as were his recreational and leisure 
pursuits. 

On mental status examination, the examiner reported that the 
veteran was an obese gentleman who was polite, cooperative 
and somewhat evasive.  He was difficult to keep on track 
concerning present events and insisted on speaking about 
events in Vietnam.  There were no delusions or 
hallucinations.  He did not have suicidal or homicidal 
thoughts, ideations, plans or intent.  He had the ability to 
maintain minimal personal hygiene and other basic activities 
of daily living and orientation to person, place and time 
were intact.  He had no memory loss or impairment or 
obsessive or ritualistic behavior.  His rate and flow of 
speech were normal.  He did not have panic attacks, but did 
feel chronically sad.  The veteran was diagnosed as having an 
anxiety disorder with PTSD symptoms and a GAF of 65 based on 
the fact that he maintained his family role functioning 
responsibilities, was able to care for his grandchildren in a 
meaningful way, and maintained some social contact.

The veteran's service-connected anxiety disorder is currently 
rated as 30 percent disabling pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  Anxiety disorders are rated 
under the criteria set forth in Diagnostic Code 9440.  Under 
this criteria, a 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is defined as some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The VA 
examinations conducted in January 2002 and September 2004 
characterize the veteran's disability as being manifested by 
mild to moderate anxiety disorder.  The GAF rating of 65 
assigned during the most recent VA examination suggest some 
mild symptoms or some difficulty in social or occupational 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  The Board finds each 
of the VA examination reports to be probative of an anxiety 
disorder that has been consistently at the same level, as 
based upon review of the entire claims folder and detailed 
examinations of the veteran.  Factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

The veteran is competent to report that his symptoms are 
worse.  However, the training and experience of medical 
personnel makes the VA doctor's findings more probative as to 
the extent of the disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The VA examiners specifically noted that on mental status 
examination, the veteran's affect was generally pleasant, 
appropriate and reactive with no abnormal movements.  His 
speech was normal, although he was circumstantial at times.  
His ability to maintain minimal hygiene and basic activities 
of daily living was intact.  The veteran reported that his 
mood was chronically sad and had some anxiety and chronic 
sleep impairment, but did not have panic attacks.  Attention, 
registration, abstraction and fund of knowledge were good and 
insight and judgment were intact.  Memory was also intact.  
The veteran has stated that he was able to care for himself, 
his wife, and his grandchildren and was able to maintain 
relationships with a few friends.

Accordingly, the evidence does not establish flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against a rating higher 
than 30 percent for the veteran's anxiety disorder with PTSD 
symptoms.  Thus, the benefit-of-the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered 38 C.F.R. § 3.321(b)(1) (2004), 
which provides that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Ibid.  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

It does not appear that the veteran has an "exceptional or 
unusual" disability, as defined by the statute.  He has not 
required any recent periods of hospitalization for his 
anxiety disorder.  There is no evidence in the claims file to 
suggest that the veteran's anxiety disorder has interfered 
with his employment.  As noted above, he has been assigned a 
GAF score of 65 and the VA examiner in September 2004 noted 
that his unemployment was due to legal issues.  Thus, his 
disability is appropriately rated under the schedular 
criteria, and referral for extra-schedular consideration is 
not warranted.  


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected anxiety disorder with PTSD symptoms is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


